KbewiN, J.
The findings of fact give a complete history •of the case and basis of the recovery below.
The real controversy on the trial was whether certain alleged dividends declared had been rescinded and the amount thereof returned to the defendant as undivided earnings. The court found in favor of the defendant, and the findings appear to be well sustained by the evidence, and support the judgment. No useful purpose would be served by a discussion of the evidence.
1. Error is assigned on the admission of evidence. In reply to a question asked Mr. Abbott he was required to answer under objection that Mr. Wilson, deceased, agreed to *158transfer from dividend account to undivided earnings account and allow the dividend transferred to remain as an asset of the defendant. It is insisted by appellant that this evidence was not admissible under sec. 4069, Stats. On the part of respondent it is argued that the evidence was never properly objected to, that it was competent, and, if not, it was not prejudicial. Whether the evidence was competent or properly objected to we do not decide. There was other competent evidence to support the finding, therefore the evidence complained of, even if incompetent and properly objected to,, cannot be successfully urged as sufficient to disturb the judgment. Stark v. Duhring, 140 Wis. 521, 122 N. W. 1131; Currie v. Michie, 123 Wis. 120, 101 N. W. 370; Hannah v. Knuth, 161 Wis. 467, 154 N. W. 985.
2. It is also argued by the respondent that even if the $42,000 remained a dividend and was not rescinded and turned into the surplus of the corporation as assets, still such claim was barred by the statute of limitations. We need not pass upon that proposition because, as before observed, the findings are supported by the evidence and establish that the $42,000 dividend declared was canceled and the amount thereof thereafter regarded by all parties interested as assets of the defendant.
. Some other questions are raised on this appeal by counsel •on both sides, but it is unnecessary to treat them.
We find no prejudicial error in the record and are satisfied that the judgment below is right and should be affirmed.
By the Court. — Judgment affirmed.